Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (referred to as the "Agreement")
dated as of April 15, 2006, is by and between Edward E. Mace (referred to as the
"EXECUTIVE") and RockResorts International, LLC, a Delaware limited liability
company (referred to as "ROCKRESORTS"). The EXECUTIVE and ROCKRESORTS may be
referred to collectively as the "Parties".

WHEREAS, the EXECUTIVE is the President of ROCKRESORTS (and President of Vail
Resorts Lodging Company, consisting of the non-branded ski resort based
properties owned and operated by the Companies); and

WHEREAS, the EXECUTIVE and ROCKRESORTS agree that on the EXECUTIVE'S Final Date
of Employment, as hereinafter defined, the EXECUTIVE will no longer perform
services as an employee of ROCKRESORTS, and will cease to be eligible to
participate in benefit plans for active employees of ROCKRESORTS; and

WHEREAS, the EXECUTIVE acknowledges that, as of the Final Date of Employment, he
has no entitlement to continued pay or benefits under the Employment Agreement
between the EXECUTIVE and ROCKRESORTS dated as of October 30, 2001, as amended
(the "Employment Agreement") except as provided herein; and

WHEREAS, this Agreement is pursuant to Paragraph 3(c) of the Employment
Agreement, and the parties mutually desire to amend and supersede the Employment
Agreement by this Separation Agreement and General Release; and

WHEREAS, ROCKRESORTS, wishes to pay the EXECUTIVE the amounts set forth herein,
less statutory and authorized deductions;

In consideration of the mutual promises contained in this Agreement, ROCKRESORTS
and the EXECUTIVE agree as follows:

As used herein, the following terms, when capitalized, shall have the following
meanings:

"Companies" shall mean VAIL RESORTS, INC. and all of its subsidiaries and
controlled affiliates.

"Confidential Information" shall mean budgets, business plans, financial
projections, terms of transactions under consideration, strategies, financial
statements and results, plans or drawings, lease terms, customer lists and
information, prospect lists, club membership rolls, trade secrets, information
regarding legal strategies and proceedings, and other information, whether in
tangible or electronic media format, pertaining to the business and operations
of the Companies. In addition, without in any way limiting the foregoing,
Confidential Information includes any and all information in the EXECUTIVE'S
possession or of which the EXECUTIVE has knowledge relating to or arising out of
any actual or threatened regulatory investigation or proceeding or settlement or
any other litigation, claim, investigation, suit, action or other proceeding
involving or relating to the Companies, whether such investigation, proceeding,
settlement, claim, litigation, suit, action or other proceeding or the
EXECUTIVE'S knowledge thereof occurred or was obtained during or prior to or
after the term of the EXECUTIVE'S employment by ROCKRESORTS. Confidential
Information does not include (i) any information which is generally available to
the public or hereafter becomes available to the public without the fault of the
EXECUTIVE; (ii) club membership rolls sent to the EXECUTIVE in his capacity as a
member of the applicable club, provided that the EXECUTIVE agrees that he will
use such club membership rolls only in accordance with the rules and regulations
of the applicable club; (iii) information that is or becomes known in the
industry without the fault of the EXECUTIVE; (iv) information that is received
from a third party outside of ROCKRESORTS which to EXECUTIVE'S knowledge is not
in violation of a confidentiality agreement with ROCKRESORTS; or (v) general
industry skills, knowledge and experience.

"Constituting Documents" shall mean the articles or certificates of
incorporation, bylaws, or similar organizational documents for each of the
Companies.

"Final Date of Employment" shall mean April 15, 2006.

"Legal Proceeding" shall mean any claim, demand, pending or threatened legal,
regulatory or administrative proceeding and any other action of any nature,
whether known or unknown.

"Released Person" shall mean each of the Companies, and any of their current and
former officers, directors, employees, shareholders, partners, members, agents,
representatives, legal representatives, accountants, and their successors and
assigns.

The employment relationship between the EXECUTIVE and ROCKRESORTS will terminate
on the Final Date of Employment. This Agreement constitutes the EXECUTIVE'S
resignation from all officer, director and employee positions with ROCKRESORTS
and the Companies, in each case effective on the Final Date of Employment. The
parties hereto acknowledge that, following the Final Date of Employment, the
EXECUTIVE shall not be considered an officer or employee of ROCKRESORTS. .

In consideration for the EXECUTIVE entering into this Agreement:

conditioned on the execution and non-revocation, pursuant to Section 15 hereof,
of this Agreement, ROCKRESORTS agrees to pay the EXECUTIVE the sum of $822,685,
comprised of eighteen (18) months of the EXECUTIVE'S base salary ($645,000),
plus 71% of EXECUTIVE'S target bonus for the year ($152,650) plus the estimated
value of eighteen (18) months of COBRA health insurance premiums and related
costs ($25,035), less statutory and authorized deductions. This will be paid in
a single lump sum payment on October 20, 2006; provided that if guidance
regarding Internal Revenue Code Section 409A is issued which would permit such
payment to be made earlier without subjecting EXECUTIVE to an additional income
tax, the EXECUTIVE may specify, on two business days' prior notice, an earlier
payment date for the amounts set forth in this Section 3(a).

ROCKRESORTS agrees to pay the EXECUTIVE, on April 15, 2006, full payment of any
amount owing to the EXECUTIVE in respect of base salary for the period through
April 15, 2006, as well as accrued and unused paid time off, less a pro-rated
Mandatory Time Off deduction, through such date (as reflected on the human
resources records of ROCKRESORTS).

In addition to that set forth in Section 3 above, the following shall be
applicable as a result of the EXECUTIVE'S separation:

(a) After the Final Date of Employment: (i) the EXECUTIVE shall neither accrue
salary nor paid time off nor participate in (A) ROCKRESORTS Medical and Dental
Plans (other than as required under COBRA), (B) Short Term or Long Term
Disability Insurance, (C) ROCKRESORTS sponsored Life or ADD insurance programs,
or (D) any other compensation or benefit plans, programs or arrangements
maintained or contributed to by any of the Companies; (ii) he shall have no
right to make contributions or earn ROCKRESORTS Matching Contributions in
ROCKRESORTS' 401(k) Plan (except for any ROCKRESORTS Matching Contributions due
but not yet made; and (iii) except as otherwise provided in Sections 4(d) and 6
below, he shall no longer be entitled to any perquisites made available to
active executives or employees of ROCKRESORTS, including, but not limited to
parking or the use of ROCKRESORTS owned and Volvo promotional vehicles. The
EXECUTIVE'S rights with respect to his accrued benefits, as of the Final Date of
Employment, under the Companies' 401(k) Plan will be as set forth in the
applicable plan documents, and any conversion or continuation right the
EXECUTIVE may have under any other VAIL CORPORATION sponsored employee benefit
plan will be as set forth in the applicable plan document and shall be at his
sole expense. Other than as expressly set forth in this Agreement, the EXECUTIVE
will have no rights to future benefits under any employee benefit plan or
arrangement of the Companies following the Final Date of Employment, except to
the extent such benefits have been earned and accrued as of the Final Date of
Employment.

(b) Any stock options, restricted stock or other equity-based compensation
awards held by the EXECUTIVE that are not vested as of the EXECUTIVE'S Final
Date of Employment will be immediately cancelled and forfeited.

(c) Notwithstanding anything in this or another document to the contrary, all
vested options to purchase stock of VAIL RESORTS, INC. held by the EXECUTIVE
after the Final Date of Employment (each of which is listed on Annex A hereto)
shall continue to be exercisable until July 14, 2006 (but in no event beyond the
full term of the option). Any such options that are not exercised by July 14,
2006 shall be forfeited.

(d) For the period through the end of the 2006 ski season the EXECUTIVE and his
immediate family members may continue to use their employee ski passes and
receive discounts at SSV stores and restaurants, as they had prior to the Final
Date of Employment.

(e) For the period through October 20, 2006, ROCKRESORTS shall maintain (i) an
appropriate forwarding message recorded by the EXECUTIVE and approved by
ROCKRESORTS on voicemail for the EXECUTIVE'S former ROCKRESORTS telephone
number, and (ii) an auto-response on the email address emace@vailresorts.com
with an appropriate forwarding email response created by the EXECUTIVE and
approved by ROCKRESORTS. In addition, through October 20, 2006, ROCKRESORTS
shall forward to the EXECUTIVE, at an address he may reasonably provide from
time to time, any first class mail addressed to the EXECUTIVE at ROCKRESORTS'
offices that ROCKRESORTS determines is his personal mail.



(f) ROCKRESORTS shall pay the EXECUTIVE'S reasonable legal fees and expenses
(not to exceed $7,500) incurred by him in negotiating and executing this
Agreement.



The EXECUTIVE and ROCKRESORTS purchased jointly a residence in Arrowhead, part
of the Beaver Creek Resort (the "Arrowhead Residence") pursuant to an Addendum
to the Employment Agreement. ROCKRESORTS' initial investment in the Arrowhead
Residence was $900,000. If the EXECUTIVE desires to purchase ROCKRESORTS'
interest, the following procedure shall apply.

Notice of the EXECUTIVE'S Intent to Purchase ROCKRESORTS' Interest in the
Arrowhead Residence.

Within ninety (90) days of the Final Date of Employment, the EXECUTIVE must
notify ROCKRESORTS that the EXECUTIVE desires to purchase ROCKRESORTS' interest
in the Arrowhead Residence and also must provide ROCKRESORTS with a financing
commitment or other evidence acceptable to ROCKRESORTS that he has arranged for
acceptable financing to purchase ROCKRESORTS' interest at the price determined
in section (b) of this paragraph.



Valuation of ROCKRESORTS' Interest in the Arrowhead Residence

. The value of the interest of ROCKRESORTS in the Arrowhead Residence shall be
determined as follows. ROCKRESORTS will obtain an appraisal by an independent
unaffiliated licensed real estate appraiser, reasonably acceptable to EXECUTIVE,
of the home at its own expense. If the EXECUTIVE disputes the appraisal, he may,
at his own expense, appoint a second appraiser. The two appraisers shall then
select a third appraiser, whose fee shall be shared equally by ROCKRESORTS and
the EXECUTIVE. The average of the three appraisals shall be binding upon the
parties. ROCKRESORTS' interest shall be valued at 47% of the Appraised Value of
the Arrowhead Residence less the amount of the expenditures made by EXECUTIVE of
material home improvements subsequent to the initial renovations (as evidenced
by adequate records substantiating such expenditures) and normal and customary
closing costs. The EXECUTIVE must complete the purchase of ROCKRESORTS' interest
on or before October 20, 2006 (or if later, thirty days after a final appraisal
pursuant to this subsection) or his rights to purchase ROCKRESORTS' interest
shall terminate.





The initial purchase price of the home was $1,650,000 plus closing costs shown
on settlement statement of which ROCKRESORTS provided $900,000. EXECUTIVE then
invested $250,000 in renovations. $900,000 is approximately 47% of $1,900,000.



Sale of the Arrowhead Residence

. If the EXECUTIVE fails to comply with the deadlines for evidence of financing
and purchase outlined in this paragraph 5, the residence shall be listed for
sale at a mutually acceptable price with ROCKRESORTS' designated broker. If the
parties are unable to agree on a listing price, the listing price shall be
determined by the average of the three (3) appraisals as provided for in
subsection (b) above. The listing price may be changed from time to time with
ROCKRESORTS' consent, which consent shall not be unreasonably withheld or
delayed. In such event, ROCKRESORTS' interest shall be determined in the same
manner set forth in paragraph (b) above.



ROCKRESORTS further agrees that, through the end of the 2006 golf season, the
EXECUTIVE shall retain one nontransferable membership in the Red Sky Ranch Golf
Club, receive one nontransferable membership in the Country Club of the Rockies
at Arrowhead, and one nontransferable membership in the Arrowhead Alpine Club.
After the end of the 2006 golf season, such memberships shall expire. EXECUTIVE
shall not be charged dues for his use of such memberships for the 2006 golf
season. Further, until April 15, 2009, EXECUTIVE shall have the right, subject
to ROCKRESORTS' (or its affiliate which owns the CCR membership) prior right to
terminate such right in its sole discretion, (i) to use the CCR membership by
paying the then current dues on a current basis directly to the club, and (ii)
to purchase such CCR membership from the ROCKRESORTS affiliate that owns the CCR
membership at the higher of $150,000 or the then prevailing initiation fee
amount.

(a) In return for the consideration and other promises by ROCKRESORTS set forth
in this Agreement, the EXECUTIVE for himself and his representatives, heirs, and
assigns, hereby releases and discharges each of the Released Persons from all
Legal Proceedings, known or unknown, that he may have against any of the
Released Persons, including, but not limited to, claims that in any manner
relate to, arise out of or involve any aspect of his employment with
ROCKRESORTS, and his separation from that employment, including, but not limited
to, any rights or claims under the Federal Worker Adjustment and Restraining
Notification Act, 29 U.S.C. Section 2101 et seq.; the Colorado
Anti-Discrimination Act, Colo. Rev. Stat. Section 21-34-401, et seq.; the Family
and Medical Leave Act, 29 U.S.C. Section 2601 et seq.; the Age Discrimination in
Employment Act, 29 U.S.C. Section 621 et seq.; the Civil Rights Act of 1964, as
amended, 42 U.S.C., Section 2000e, et seq.; the Americans with Disabilities Act,
42 U.S.C. Section 12101, et seq.; the Sarbanes-Oxley Act of 2002, 18 U.S.C.
Section 800 et seq.; Executive Order 11246; the Civil Rights Act of 1866, as
reenacted, 42 U.S.C. Section 1981; and any and all other municipal, state,
and/or federal statutory, executive order, or constitutional provisions
pertaining to an employment relationship. This release and waiver also
specifically includes, but is not limited to, any Legal Proceedings in the
nature of tort or contract claims, including specifically claims of wrongful
discharge, breach of contract, promissory estoppel, intentional or negligent
infliction of emotional distress, interference with contract, libel, slander,
breach of covenant of good faith and fair dealing, or other such claims,
including, but not limited to, those arising out of or involving any aspect of
his employment or separation from employment with ROCKRESORTS. Except as
provided in Section 4(f), this release includes any and all claims seeking
attorney fees, costs, and other expenses related to the claims released herein.

However, this release and waiver shall not apply to: (i) any rights which, by
law, may not be waived; (ii) rights and claims that arise from acts or events
occurring after the effective date of this Agreement; (iii) claims with respect
to the EXECUTIVE'S accrued benefits, as of the Final Date of Employment, under
ROCKRESORTS' 401(k) Plan or other benefit plans which will be as set forth in
the applicable plan documents, or any conversion or continuation right the
EXECUTIVE may have under any other ROCKRESORTS employee benefit plan which will
be as set forth in the applicable plan document and shall be at his sole
expense; (iv) rights to indemnification or advancement of expenses under the
Articles of Incorporation or Bylaws of ROCKRESORTS or any of the Companies or
under Section 145 of the General Corporation Law of Delaware, or (v) claims for
breach by ROCKRESORTS of this Agreement.

The EXECUTIVE also specifically covenants and represents that he has not and
will not bring suit or file any charge, grievance or complaint, of any nature in
relation to any claim or right waived herein, against the Released Persons.

SUMMARY OF RELEASE AND WAIVER OF CLAIMS

: Please read the three immediately preceding paragraphs carefully and have them
explained to you by your attorney. In summary, what the paragraphs say and what
you, the EXECUTIVE, agree to do by executing this Agreement is to give up your
right to pursue any legal claim that you might have against the Companies and
related companies (including Vail Resorts Development Company, The Vail
Corporation and Vail Summit Resorts, Inc., RockResorts International, LLC),
their current and former, officers, directors, shareholders, agents, and/or
employees. It applies whether or not you are aware of the claims. It applies to
claims that arose (meaning the important facts and occurrences which create or
support the claim happened) at any time up to and including the time of your
execution of this Agreement. It does not apply to any claims that might arise
(meaning that the important facts or occurrences that create or support the
claim happen) after the date of execution of this Agreement. As stated above,
the release and waiver includes, but is not limited to, any and all claims
arising from your employment or your separation from employment with
ROCKRESORTS. Such claims would include claims of employment discrimination or
wrongful discharge and claims arising under any federal, state, and local laws,
including, but not limited to, those listed by name above. Once you have entered
into this Agreement, you will have agreed not to seek to bring those claims in a
court or other forum at any time in the future. In effect, you are exchanging
your right to bring or pursue those claims, whether they are worth anything or
not, for the actions to be taken for your benefit by ROCKRESORTS and other
promises in this Agreement.



(b) In return for the consideration and other promises by the EXECUTIVE set
forth in this Agreement, the Companies hereby release and discharge the
EXECUTIVE, and his representatives, heirs and assigns (the "EXECUTIVE Released
Persons") from all Legal Proceedings, known or unknown, that they may have
against any of the EXECUTIVE Released Persons, including but not limited to,
claims that in any manner relate to, arise out of or involve any aspect of the
EXECUTIVE'S employment with ROCKRESORTS, and his separation from that
employment. This release and waiver also specifically includes, but is not
limited to, any Legal Proceedings in the nature of tort or contract claims,
including specifically claims of wrongful discharge, breach of contract,
promissory estoppel, intentional or negligent infliction of emotional distress,
interference with contract, libel, slander, breach of covenant of good faith and
fair dealing, or other such claims, including, but not limited to, those arising
out of or involving any aspect of his employment or separation from employment
with ROCKRESORTS. This release includes any and all claims seeking attorney
fees, costs, and other expenses related to the claims released herein. However,
this release and waiver shall not apply to: (i) any rights which, by law, may
not be waived; (ii) rights and claims that arise from acts or events occurring
after the effective date of this Agreement; (iii) rights under any executory
purchase and sale agreement for real estate constructed and sold by ROCKRESORTS
as to which the EXECUTIVE is the purchaser, and (iv) claims for breach of any
provision of this Agreement by the EXECUTIVE.

The Companies also specifically covenant and represent that they have not and
will not bring suit or file any charge, grievance or complaint, of any nature in
relation to any claim or right waived herein against the EXECUTIVE.

The EXECUTIVE agrees to the following:

(a) The EXECUTIVE shall remove all of his personal possessions from his office
by no later than April 15, 2006, provided that the EXECUTIVE shall not return to
his office after the Final Date of Employment other than at such time agreed to
by ROCKRESORTS in order to remove his personal possessions. The EXECUTIVE shall
return all materials of the Companies that may have been issued to the
EXECUTIVE, including, but not limited to, keys, written or electronic
Confidential Information, and credit cards, and to promptly file any outstanding
final expense report. Subject to compliance with his obligations herein with
respect to the use and disclosure of Confidential Information, the EXECUTIVE
will be entitled to make a copy of his electronic rolodex and schedule and ,
shall not be prohibited from participating as a partner, employee, officer,
director, consultant or any other role with respect to any entity that owns or
hereafter purchases or proposes to purchase any property managed by any of the
Companies.

(b) The EXECUTIVE shall not use or disclose to anyone not connected with
ROCKRESORTS, or use for his own benefit or that of third parties, any
Confidential Information or trade secrets that the EXECUTIVE obtained during his
employment with ROCKRESORTS, except as required in any judicial or
administrative proceeding.

(c) The EXECUTIVE shall not make any copies for his own use or for the benefit
of unrelated third parties, of any prospect lists, any memoranda, books,
records, or documents, whether in tangible or electronic media form, which
contain Confidential Information or trade secrets belonging to the Companies,
except as required in any judicial or administrative proceeding.

(d) The EXECUTIVE covenants and agrees that through October 31, 2006, he will
not solicit for another business or enterprise any person who is a Grade 28
functional director or higher level employee of VAIL RESORTS, INC. or any of its
subsidiaries at the time of the EXECUTIVE'S termination.

(e) The EXECUTIVE further covenants and agrees that through the second
anniversary of the Final Date of Employment, he will assist ROCKRESORTS, in a
capacity as a factual witness, in the prosecution and defense of Legal
Proceedings pertaining to properties owned or managed by ROCKRESORTS while he
was employed by ROCKRESORTS, as reasonably requested by ROCKRESORTS or VAIL
RESORTS, INC. provided that such assistance shall be scheduled at such
reasonable times with advance notice as will not interfere with EXECUTIVE'S
employment or other business activities. ROCKRESORTS agrees to reimburse
EXECUTIVE'S reasonable travel expenses in providing such assistance in
accordance with ROCKRESORTS' published Travel and Entertainment Policy, and
agrees to pay EXECUTIVE at an hourly rate of $300 per hour (or portion thereof)
for EXECUTIVE'S assistance (not including travel time).

(f) For a period of five (5) years following the Final Date of Employment, the
EXECUTIVE shall not make any statements disparaging of any of the Companies, the
Board, and the officers, directors, stockholders, or employees of any of the
Companies of the Associations. The Companies shall similarly not disparage the
EXECUTIVE for a period of five (5) years following the Final Date of Employment.
Notwithstanding any of the foregoing in this subsection, the parties may respond
truthfully to inquiries from governmental agencies or from the prospective
employers of the EXECUTIVE. Similarly, nothing in this Agreement is intended to
prevent either party from seeking to enforce the provisions of this Agreement
through appropriate proceedings.

The parties acknowledge that ROCKRESORTS retains the right, together with any
other legal remedy ROCKRESORTS may have, to discontinue the payments and
benefits described in Sections 3 and 6, at any time upon written notice to the
EXECUTIVE, in the event that ROCKRESORTS determines, in good faith, that (i) the
EXECUTIVE is violating or has violated any of the obligations of Section 7
above, or (ii) the EXECUTIVE is violating in any material respect or has
violated in any material respect any of the obligations of Sections 8(a) - (f)
above. In such an event, the EXECUTIVE may seek a determination, pursuant to the
provisions of Section 16 below, that such action by ROCKRESORTS was not
justified and should be remedied. If a determination is made that such action
was not justified, in whole or part, EXECUTIVE shall be entitled to compensatory
damages, including interest and payment of attorneys' fees and expenses. Nothing
in this Agreement shall prohibit or restrict the EXECUTIVE from testifying
truthfully as may be required by the Securities and Exchange Commission or other
governmental or judicial body acting in its official capacity.

The EXECUTIVE acknowledges and agrees that the restrictions and obligations
contained in Section 8(b)-(f) are reasonable and necessary to protect and
preserve the legitimate interests, properties, goodwill and business of
ROCKRESORTS, that ROCKRESORTS would not have entered into this Agreement in the
absence of such restrictions and that irreparable injury will be suffered by
ROCKRESORTS should the EXECUTIVE breach any of such provisions. The EXECUTIVE
further acknowledges and agrees that a breach of any of such restrictions and
obligations cannot be adequately compensated by monetary damages. The EXECUTIVE
agrees that ROCKRESORTS shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
an equitable accounting of all earnings, profits and other benefits arising from
any violation of such restrictions, which rights shall be cumulative and in
addition to any other rights or remedies to which ROCKRESORTS may be entitled.
In the event that any of such restrictions should ever be adjudicated to exceed
the time, geographic, service, or other limitations permitted by applicable law
in any jurisdiction, it is the intention of the parties that the provision shall
be amended to the extent of the maximum time, geographic, service, or other
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that the
provision otherwise be enforced to the maximum extent permitted by law.

The entry into this Agreement by the Parties is not and shall not be construed
to be an admission of any act, practice or policy by ROCKRESORTS in violation of
any statute, common law duty, constitution, or administrative rule or
regulation. Further, this Agreement shall not constitute evidence of any such
proscribed or wrongful act, practice or policy by ROCKRESORTS.

The Parties agree that this Agreement shall not be tendered or admissible as
evidence in any proceeding by either Party for any purpose, except in a
proceeding involving one or both of the Parties in which this Agreement or any
part of this Agreement, an alleged breach of this Agreement, the enforcement of
this Agreement, and/or the validity of any term of this Agreement is at issue.

ROCKRESORTS advises the EXECUTIVE to consult an attorney before signing this
Agreement, and the EXECUTIVE acknowledges that he has consulted an attorney
before signing this Agreement and that he has discussed with such attorney all
issues relevant to the EXECUTIVE, including the potential application of
Internal Revenue Code Section 409A.

The EXECUTIVE acknowledges the adequacy and sufficiency of the consideration for
his promises set forth in this Agreement. The EXECUTIVE is estopped from
raising, and hereby expressly waives any defense regarding the receipt and/or
legal sufficiency of the consideration provided under this Agreement.

The EXECUTIVE hereby acknowledges his understanding that, had he wished to do
so, he could have taken up to twenty-one (21) days to consider this Agreement,
that he has read this Agreement and understands its terms and significance, and
that he executes this Agreement voluntarily and with full knowledge of its
effect, having carefully read and considered all terms of this Agreement and, if
he has chosen to consult with an attorney, having had all terms and their
significance fully explained to him by his attorney.

The EXECUTIVE understands that he may revoke this Agreement, as it applies to
him, within seven (7) days following execution of this Agreement and that this
Agreement, as it applies to him, shall not become effective or enforceable until
that revocation period has expired. Any such revocation must be effected by
delivery of a written notification of revocation of the Agreement to the General
Counsel of VAIL RESORTS, INC. prior to the end of such 7 day revocation period.
In the event that the Agreement is revoked by the EXECUTIVE, ROCKRESORTS shall
have no obligations under the Agreement, no amounts will be payable under this
Agreement, and this Agreement shall be deemed to be void ab initio and of no
further force or effect.

Any controversy or claim arising out of, or relating to, this Agreement, or its
breach, shall be governed by the laws of the State of Colorado, without giving
effect to the principles of conflict of laws thereof, and shall be resolved by
final and binding arbitration, in accordance with the rules for contractual
disputes then applicable, of JAMS®, Denver, Colorado, and judgment on the award
rendered may be entered in any court having jurisdiction.

The EXECUTIVE shall be responsible for paying all income taxes attributable to
payments, perks and benefits received under this Agreement, and all payments and
benefits provided to the EXECUTIVE shall be net of applicable income, employment
or other taxes required to be withheld therefrom.

18. EXECUTIVE acknowledges that Vail Resorts, Inc., the ultimate parent entity
of ROCKRESORTS, is a public company. As such, EXECUTIVE acknowledges that this
Agreement may be publicly filed as required by law.

19. This Agreement represents the complete agreement between the EXECUTIVE and
ROCKRESORTS concerning the subject matter in this Agreement, and it supersedes
all prior agreements or understandings, written or oral, including the
Employment Agreement. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the Parties hereto or their respective
successors and legal representatives.

 

20. Each of the Sections contained in this Agreement shall be enforceable
independently of every other Section in this Agreement, and the invalidity or
unenforceability of any Section shall not invalidate or render unenforceable any
other Section contained in this Agreement.



 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below, intending to be legally bound by this Agreement.



EXECUTIVE



ROCKRESORTS INTERNATIONAL, LLC









/s/ Edward E. Mace



By:

/s/ Martha D. Rehm

Edward E. Mace



Title:

Executive Vice President

       

Date:  April 15, 2006

 

Date:

April 15, 2006

       

